Citation Nr: 1622470	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had approximately 20 years of active service ending in February 1976. He died in May 2006.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2010 and July 2012, when it was remanded for additional development, and again in June 2013 when the Board denied the appeal.  The appellant filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a December 2013 Joint Motion for Remand (JMR), a December 2013 Order vacated the Board's decision and remanded the matter for action consistent with the terms of the JMR.

The June 2013 Board decision also denied a claim of entitlement to service connection for lung disability for accrued benefits purposes.  The December 2013 JMR noted that the appellant did not contest that the Board's denial as to that issue.  As such, the Court dismissed the appeal with respect to that issue, and it is not before the Board at this time.

In June 2014 the Board remanded the case for further development consistent with the JMR.


FINDING OF FACT

The Veteran's service-connected arteriosclerotic heart disease caused or contributed substantially or materially to his death.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the Veteran's service-connected heart disease was the cause of his death.  Alternatively, she asserts that his heart disease rendered him materially less capable of resisting the effects of other disease (chronic obstructive pulmonary disease (COPD)) which caused his death.  As such, she believes that service connection for the cause of his death is warranted.

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The record reflects that the Veteran died in May 2006 at the age of 68 at the Heritage Park Care Center.  The death certificate lists respiratory failure as the immediate cause of death, due to or as a consequence of end stage COPD.  Interstitial lung disease was listed as another significant condition contributing to death (but not resulting in the underlying cause).  

At the time of his death, service connection was not in effect for any respiratory disability.  Service connection was in effect for arteriosclerotic heart disease (AHD), as well as bilateral hearing loss and psoriasis.  

In September 2015, a VA physician reviewed the record and stated that it was "less likely as not (a less than 50% probability)" that the Veteran's service-connected disabilities, particularly AHD, were a contributory cause of his death.  In so finding, the examiner noted that it was evident that the Veteran's pulmonary problems were very severe and resulted in his death, whereas his AHD was "minimal and well compensated."  The VA physician reasoned that at the time of the Veteran's death "he was not being treated for any symptoms of AHD including angina or chest pain.  An echocardiogram done in 1/06 showed a normal left ventricular ejection fraction, and a Nuclear Medicine stress test showed EF of 64% (normal) without ischemia or infarction.  He was on a variety of pulmonary meds, and antihypertensives but no cardiac meds."

In support of her assertions, the appellant submitted an opinion in January 2016 from W.R.G., D.O., who, after reviewing the record and interviewing the appellant, her children, and her granddaughter, stated his opinion that it was more likely than not that the Veteran's service-connected AHD was a contributory cause of his death.  Dr. G. stated that after "hours of discussion with members of his family, it has become apparent to me that it is at least as likely as not that the Veteran suffered an extensive myocardial infarction which preceded his death by several minutes at the most-This is because the Veteran was found with his oxygen mask completely filled with vomitus, making breathing through the mask impossible."  

Dr. G. also noted that the Veteran had been taking sildenafil and morphine prior to his period of hospice care in a nursing home, which could have helped alleviate his cardiac symptoms, and that these medications had been stopped prior to his death, leaving him vulnerable to a heart attack.  He noted that the Veteran had suffered an inferior wall myocardial infarction in 1976, and opined that "even without the occurrence of the fatal heart attack, there had also been significant damage done to the pumping ability of both ventricles, along with significant mechanical damage to valves as a result of significant calcification caused by his service-connected heart disease.  It is my opinion that it is more likely than not that this contributed to his inability to receive enough oxygen, and therefore was a contributing factor in his death."

The contrary VA medical opinion dated in September 2015 did not specifically address the circumstances immediately preceding the Veteran's death, in particular the vomiting episode and the effects of the discontinuance of medications during the Veteran's hospice treatment.  As such, the opinion is less probative with regard to the question before the Board. 



Resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


